Name: Commission Regulation (EEC) No 200/81 of 26 January 1981 fixing the export refunds on pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 1 . 81 Official Journal of the European Communities No L 24/ 13 COMMISSION REGULATION (EEC) No 200/81 of 26 January 1981 fixing the export refunds on pigmeat lations (EEC) No 3183/80 (4), (EEC) No 858/78 (*) and (EEC) No 2910/80 (6) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by the Act of Accession of Greece (2), and in particular the first sentence of Article 15 (5) thereof, Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), and in particular Article 5 (4) thereof, Whereas Article 15 of Regulation (EEC) No 2759/75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for these products within the Community may be covered by an export refund ; Whereas it follows from applying these rules and criteria to the present situation on the market in pigmeat that the refund should be fixed as set out below ; Whereas facilities exist at present for the export of live pigs falling within subheading 01.03 A II b), and for certain products falling within subheading 02.01 A III ; whereas a refund should be fixed for these products taking particular account of the conditions of competition for Community exporters on world markets ; Whereas the European Council has agreed to enable Poland to purchase certain quantities of pigmeat in the Community ; whereas, in order to achieve this aim, it seems appropriate to fix a special refund for that destination and to acquire advance-fixing for control purposes ; Whereas, it is necessary to waive the provisions on the issue of advance-fixing certificates laid down in Regu ­ Whereas, in the case of products falling within sub ­ headings 02.06 B I b) 3 bb) and 6 bb), the refund should be limited to an amount which takes account of the qualitative characteristics of each of the products falling within these subheadings and of the foreseeable trend of production costs on the world market ; Whereas, if existing export outlets for products falling within subheadings 02.06 B I b) 3 aa), 4 aa), 5 aa) and 6 aa) are to be available in the future, the refund should be comparable to that granted for dried or smoked products ; Whereas, in the case of certain typical Italian products falling within subheading 02.06 B I b) 3 bb) and 7 bb) and if the Community is to continue to take part in international trade, the refund must take account of the conditions of access to the world market ; Whereas, in the case of products falling within sub ­ headings 02.06 B I b) ex 7, the refund should be granted solely in respect of products of a quality comparable with that of products falling within subheadings 02.06 B I b), 3 , 4 and 5 ; Whereas, because of the conditions of competition in certain third countries, which are traditionally major importers of products falling within subheadings ex 16.01 A, ex 16.01 B I and II , ex 16.02 A II, ex 16.02 B III a), 2 aa), 1 1 , 22, 33 , bb) and cc), the refund for these products should be fixed so as to take this situation into account ; whereas, however, the refunds should be differentiated for cooked and uncooked products within subheadings 16.02 B III a) 2 aa) 11 , 22 and 33 ; Whereas, as from 1 February 1981 , composite food products (prepared products), the meat content of which is mainly made up of sausage, fall within heading No 16.01 ; whereas steps should be taken to ensure that the refund is granted only for the net weight of sausage ; Whereas since economically significant quantities of other pigmeat products are not being exported at present, there is no need to fix a refund for these products ; Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman, (') OJ No L 282, 1 . 11 . 1975, p . 1 . (J) OJ No L 291 , 19 . 11 . 1979, p . 17 . O OJ No L 282, 1 . 11 . 1975, p . 39 . O OJ No L 338 , 13 . 12. 1980, p. 1 . O OJ No L 116, 28 . 4 . 1978 , p . 18 . (6) OJ No L 302, 12. 11 . 1980 , p . 13 . No L 24/ 14 Official Journal of the European Communities 28 . 1 . 81 HAS ADOPTED THIS REGULATION : Article 1 (g) space 1 8 of the advance-fixing certificate shall bear one of the following expressions :  'Special refund Poland  Regulation (EEC) No 3283/80 or (EEC) No 200/81 ',The list of products on which the export refund referred to in Article 15 of Regulation (EEC) No 2759/75 is granted, and the amount of that refund, shall be as set out in the Annex hereto .  SÃ ¦rrestitution Polen  forordning (EÃF) nr. 3283/80 eller (EÃF) nr. 200/81 ',  'Sondererstattung Polen  Verordnung (EWG) Nr. 3283/80 oder (EWG) Nr. 200/81 ', Article 2  Restitution spÃ ©ciale Pologne  rÃ ¨glement (CEE) n0 3283/80 ou (CEE) n ° 200/81 ',  Ã Ã ¹Ã ´Ã ¹Ã ºÃ ® Ã ­ÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ±  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã . 3283/80 Ã ® (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã . 200/81 ',  Restituzione speciale Polonia  regolamento (CEE) n . 3283/80 o (CEE) n . 200/81 ',  Bijzondere restitutie Polen  Verordening (EEG) nr. 3283/80 of (EEG) nr. 200/81 '. 1 . Notwithstanding Regulations (EEC) No 3183/80, (EEC) No 858/78 and (EEC) No 2910/80 , the refund fixed in the Annex for products for export to Poland shall be granted subject to the following conditions : (a) advance fixing of the refund shall be obligatory ; (b) the application for the advance-fixing certificate must be accompanied by a certified copy of a contract for sale of pigmeat made by the applicant with the competent Polish authorities after the entering into force of the present Regulation ; (c) advance-fixing certificates shall be issued on the fifth working day after the application was lodged, provided no special measures are taken during that period ; (d) the security for advance-fixing certificates shall be 32 ECU per 100 kilograms ; (e) space 13 of the application and of the advance ­ fixing certificate shall bear one of the following expressions : 2 . Member States shall each working day before 5 p.m . by telex inform the Commission on the applica ­ tions lodged for certificates for advance-fixing of the refunds referred to in paragraph 1 , indicating the quantities of each application . The Commission shall take a decision to stop issue of advance-fixing certificates when the total quantity for which applications have been made reaches 35 000 tonnes . In the case where the quantity applied for exceeds 35 000 tonnes the Commission shall take the neces ­ sary steps to ensure that the quantity provided for is not exceeded .  'Poland ',  'Polen ',  'Pologne',  'Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ±',  'Polonia' ; Article 3 This Regulation shall enter into force on 1 February 1981 .(f) The certificate requires export to Poland . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 January 1981 . For the Commission Poul DALSAGER Member of the Commission V'" 28 . 1 . 81 Official Journal of the European Communities No L 24/15 ANNEX to the Commission Regulation of 26 January 1981 fixing the export refunds on pigmeat (ECU/100 kg) CCT heading No Description Refund net weight 01.03 Live swine : A. Domestic species : II . Other : b) Other 10-00 02.01 Meat and edible offals of the animals falling within heading No 01.01, 01.02, 01.03 , or 01.04, fresh, chilled or frozen : A. Meat : III . Of swine : a ) Of domestic swine : 1 . Carcases or half carcases, with or without heads, feet or flare fat : ( aa) Carcases or half carcases without heads, fore feet and flare fat :  For exports to Poland 65-00  Other destinations 25-00 (bb ) Other 25-00 2. Hams and cuts of hams, unboned (bone-in) 25-00 3 . Shoulders (fores) and cuts of shoulders, unboned (bone-in ) 25-00 4 . Loins and cuts of loins, unboned (bone-in ) 25-00 5 . Bellies (streaky) and cuts of bellies : ( aa) Boned or boneless, derinded and defatted, with a maximum layer of 7 mm fat, frozen (a ) 22-00 (bb) Other 22-00 6. Other : ex aa) Boned or boneless and frozen : ( 11 ) Hams, shoulders and loins and cuts thereof, derinded and defatted, with a maximum layer of 3 mm fat (a ) 40-00 (22 ) Other hams, shoulders and loins and cuts thereof ( a ) 25-00 ex bb) Other : ( 11 ) Hams, shoulders and loins and cuts thereof (a ) 25-00 2 «. 1 . 81No L 24 16 Official Journal of the European Communities (ECVUOO TE ) CCT heading No Description Refund net weight 02.06 Meat and edible meat offal (except poultry liver), salted , in brine, dried or smoked : B. Meat and edible meat offals of domestic swine : I. Meat : b) Dried or smoked : 2 . Bacon sides , spencers, s/4 sides or middles : cc) */4 sides or middles 3 . Hams and cuts of hams , unboned (bone-in ) : aa ) Slightly dried or slightly smoked bb) Other : ( 11 ) 'Prosciutto di Parma', 'Prosciutto di San Daniele' (b ) ( 22 ) Other 2800 3200 70-00 47-00 28-00 32-00 22-00 22-00 4. Shoulders (fores) and cuts of shoulders, unboned (bone-in) : aa ) Slightly dried or slightly smoked 5 . Loins and cuts of loins, unboned (bone-in ) : aa) Slightly dried or slightly smoked 6. Bellies (streaky ) and cuts of bellies : aa ) Slightly dried or slightly smoked bb) Other 7. Other : ex aa) Slightly dried or slightly smoked : ( 11 ) Hams, shoulders and loins, pieces thereof ex bb) Other : ( 11 ) 'Prosciutto di Parma', 'Prosciutto di San Daniele', pieces thereof (b ) 32-00 70-00 47-00 (22) Hams, shoulders and loins, pieces thereof ex 16.01 Sausages and the like, of meat, meat offal , or animal blood , suitable for human consumption : A. Liver sausages ( f ) B. Other ( c ) : 30-00 66-00 43-00 I. Sausages, dry or for spreading, uncooked (d ) ( f ) II . Other (f) 28 . 1 . 81 Official Journal of the European Communities No L 24/ 17 (ECUI100 kg) CCT heading No Description Refund net weight CX 16 .02 Other prepared or preserved meat or meat offal , suitablefor human consumption : 24-00 A. Liver : II . Other B. Other : III . Other : a ) Containing meat or offals of domestic swine : 2. Other, containing by weight : aa) 80 % or more of meat or offal , of any kind, including fats of any kind or origin : 11 . Hams, fillets and loins, pieces there ­ of : (aaa ) Uncooked ; mixtures of cooked and uncooked meat (e) 25-00 (bbb) Other :  For export to the United States of America 58-00 70-00  Other destinations 22. Shoulders and pieces thereof : (aaa ) Uncooked ; mixtures of cooked and uncooked meat (e ) 25-00 (bbb) Other :  For export to the United States of America Other destinations 47-00 57-00 33 . Other : ( aaa) Uncooked ; mixtures of cooked meat of offal and uncooked meat or offal (e ) 25-00 36-00(bbb ) Other 21-00 bb) 40 % or more but less than 80 % of meat or offal , of any kind, including fats of any kind or origin cc) Less than 40 % of meat or offal, of any kind, including fats of any kind or origin 11-00 (a) The cuts are classified in this subheading only if they can be identified as originating from the primary cuts mentioned. (b) Only those products for which the name is certified by the competent authorities of the producing Member State can benefit from this refund. (c ) The refund on sausages presented in containers with a preservative liquid is granted on net weight after deduction of weight of this liquid. (d ) The weight of a coating of paraffin corresponding to normal use in the trade is considered as part of the net weight of the sausage. ( e) The term 'uncooked' shall apply to products which have not been subjected to any heat ­ treatment or which have been subjected to a heat-treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. ( f) The refund on composite food preparations containing sausages is granted only on the net weight of the sausages contained in these prepared meals .